DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the insert” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson et al. (US 5,899,509) in view of Beals (US 5,139,292).

Regarding claim 1;  Ferguson et al. discloses A lock system for a closure comprising: 
a frame connection assembly (90,80; Ferguson et al.)
a slidable extension assembly (40; Ferguson et al.); and 
wherein the frame connection assembly is releasably securable to a jamb (140; Ferguson et al.) of an entryway; 
wherein the slidable extension assembly is configured to span a distance to interrupt the entryway's closure in an opening direction (Fig. 1; Ferguson et al.); and 
wherein the assembly is configured to provide movement of the closure in the opening direction (Fig. 1; Ferguson et al.).
Ferguson et al. does not disclose: an alarm assembly; wherein the alarm assembly is configured to provide movement of the closure in the opening direction
Beals teaches an alarm for the purpose of an audible alarm when the door is opened.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Ferguson et al.  with an alarm as taught by Beals for the expected benefit of providing an audible alarm when the door is opened.  

Regarding claim 2;  the combination makes obvious The lock system of Claim 1, wherein the closure is a door (100; Ferguson et al.).

Regarding claim 3;  the combination makes obvious The lock system of Claim 2, wherein the door is hingedly (130; Ferguson et al.) connected to the entryway.

Regarding claim 4;  the combination makes obvious The lock system of Claim 3, wherein the opening direction  (Fig. 1; Ferguson et al.) is a direction into a room.

Claim 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson et al. (US 5,899,509) in view of Beals (US 5,139,292).

Regarding claim 5;  Ferguson et al. discloses A lock system for a door comprising: 
a frame connection assembly (90,80; Ferguson et al.) comprising a durable cylindrical boxed shape body having at least one aperture (Fig.1; Ferguson et al.); 
a slidable extension assembly (40; Ferguson et al.) comprising an elongate extension bar with apertures (Fig.9); 
a lockable adjustment assembly (70; Ferguson et al.) configured to lock the relative position of the elongate extension bar with the frame connection assembly; and 

wherein the frame connection assembly is releasably securable to a jamb (140; Ferguson et al.) of an entryway (Fig. 1; Ferguson et al.); 
wherein the slidable extension assembly is configured to span a distance to interrupt the entryway's door in an opening direction into a room (Fig.12; Ferguson et al.).
Ferguson et al. does not disclose: an alarm assembly. 
Beals teaches an alarm for the purpose of an audible alarm when the door is opened wherein the alarm assembly is configured to provide an alarm with an unauthorized movement of the door in the opening direction.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Ferguson et al.  with an alarm as taught by Beals for the expected benefit of providing an audible alarm when the door is opened.  

Claim 6 and 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson et al. (US 5,899,509) in view of Beals (US 5,139,292) further in view of Gilbert et al. (US 4,852,921).

Regarding claim 6;  the combination makes obvious The lock system of Claim 5, wherein the lockable adjustment assembly comprises pin, the pin extendible through one aperture of the durable cylindrical boxed shape body and one aperture of the elongate extension bar.
Ferguson et al. does not disclose: a wingnut or wherein the pin is a screw.
Gilbert et al. teaches a screw and wingnut for the purpose of securing a second bar.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Ferguson et al. with a screw and wingnut as taught by Gilbert et al.  for the expected benefit of reducing the number of elements in a locking device.  

Regarding claim 7;  the combination makes The lock system of Claim 6 further comprising a set of inserts fitable (102, fits, therefore fitable; Ferguson et al.) between the connection of the durable cylindrical boxed shape body and the door jamb.

Claim 8 and 9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson et al. (US 5,899,509) in view of Beals (US 5,139,292) in view Gilbert et al. (US 4,852,921) further in view of Igarashi (US 20160108644).

Regarding claim 8;  the combination makes The lock system of Claim 7, wherein the inserts comprise material.
The combination does not disclose: gel
Igarashi teaches gel for the purpose of providing a stabilizing material.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the combination with get as taught by Igarashi for the expected benefit of providing a spongey stabilizing material for sound reduction.  

Regarding claim 9;  the combination makes The lock system of Claim 8, wherein the alarm assembly comprises a durable circular buzzer (155; Beals).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675